DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claim.
Applicant's arguments filed 12/02/2021 with respect to claim 11 have been fully considered but they are not persuasive.
Regarding claim 11, applicant argues on page 13 that,
“Yamashita is not seen to disclose or suggests at least the features of, wherein in response to one pixel signal output from the pixel, the analog-to-digital conversion unit outputs a first signal obtained by performing analog-to-digital conversion on the one pixel signal at a first conversion gain and a second signal obtained by performing analog-to-digital conversion on the one pixel signal at a second conversion gain that is different from the first conversion gain, and wherein the clip circuit limits a signal level of the output line to a first clip level in a first period in which the pixel signal is converted by analog-to-digital conversion into the first signal and a signal level of the output line to a second clip level that is 
Further stating that,
“Yamashita also fails to teach or suggest “the clip circuit limits a signal level of the output line to a first clip level in a first period in which the pixel signal is converted by analog-to-digital conversion into the first signal and a signal level of the output line to a second clip level that is different from the first clip level in a second period in which the pixel signal is converted by analog-to-digital conversion into the second signal.” Accordingly, even if it is supposed that it was well known before the effective filing date of the claim invention to include output pixels to analog-to-digital conversion units that perform analog-to-digital conversion of pixel signals at different gain levels in different output periods, such Official Notice still fails to take into account the foregoing features.”
The examiner points out that Yamashita was not relied upon to teach all of the limitations of claim 11.  Further the examiner points out that the examiner noted that Yamashita does have an A/D converter, however Yamashita isn’t explicit in that the pixel signal is outputted from the A/D converter at a first conversion gain and pixel signal at a second conversion gain as pointed out in the rejection.  The examiner then used the Official Notice concept about outputting pixels to analog-to-digital conversion units that perform analog-to-digital conversion of pixel signals at different gain levels in different output periods, and then noted that combining the Official Notice concept with teaching of Yamashita would yield the claimed invention.  The examiner further points .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (U.S. Pub. No. 20080036890).
Regarding claim 1, Yamashita discloses:
An imaging device comprising:

an output line that is connected to the plurality of pixels and to which signals from the plurality of pixels are output (V.sub.1 where pixel signals are outputted to, par. 27-43 and 60-63, and Figs. 2, 3, and 7);
a clip circuit that limits a signal level of the output line to a range whose upper limit or lower limit is a predetermined clip level (the clip circuitry 112 causes differential amplifier 113 to amplify a signal based on the electric voltage of the vertical output line V.sub.1 to limit (clip) the electric voltage of the vertical output line V.sub.1 based on VCLIP1 or VCLIP2 being provided to the input terminal 114 of differential amplifier 113, par. 27-43 and 60-63, and Figs. 2, 3, and 7); and
a column readout circuit that amplifies a signal of the output line (CDS circuitry 130 and output amplifier 150, where CDS circuitry includes a signal amplifying function and adjusts the bias voltage in accordance with the gain, and when the gain is high, the imaging conditions are 
wherein in response to one pixel signal output from the pixel, the column readout circuit outputs a first signal that is obtained by amplifying the one pixel signal at a first amplification factor (CDS circuitry 130 amplifies the signal at a high gain which is in turn output through output amplifier 150, par. 26, 62, and Figs. 4 and 5) and a second signal that is objected by amplifying the one pixel signal at a second amplification factor that is different from the first amplification factor (CDS circuitry 130 amplifies the signal at a low gain which is in turn output through output amplifier 150, par. 26, 62, and Figs. 4 and 5), and
wherein the clip circuit limits a signal level of the output line to a first clip level in a first period in which the pixel signal is amplified at the first amplification factor (fix the electric voltage of the vertical output line V.sub.1 to VCLIP1 when it is unlikely that the photoreaction is detected and when the gain is high, par. 27-43 and 60-63, and Figs. 2, 3, and 7) and limits a signal level of the output line to a second clip level that is 
Regarding claim 2, Yamashita further discloses:
each of the plurality of pixels further includes a reset transistor that resets a potential of the holding portion (reset switches 107 (seen as a transistor) remove (reset) the electrical charges stored in the FDs in accordance with reset pulses .phi.RES.sub.1 to .phi.RES.sub.n, par. 27-43 and 60-63, and Figs. 2, 3, and 7), and
wherein a signal level of a control signal for controlling the reset transistor to be an off-state is the same for the first period and the second period (.phi.RES.sub.n is in the same L state during both periods when VCLIP is at VCLIP1 and at VCLIP2, par. 27-43 and 60-63, and Figs. 2, 3, and 7).
Regarding claim 15, see the rejection of claim 1 and note that Yamashita further discloses:
a signal processing unit that processes a signal output from the imaging device (photoelectric conversion apparatus 4 outputs a signal to a timing adjustment unit 7 which adjusts the timing of one or a plurality of output signals from the photoelectric conversion apparatus 4 and an AGC (Auto Gain Controller) 10 controls the voltage of the signal output from the 
Regarding claim 19, Yamashita further discloses:
column readout circuit is connected to the output unit (CDS circuitry 130 and output amplifier 150 is connected to source follower transistor 108 when selection transistor 106 is on/conducting, Figs. 4 and 5).
Regarding claim 20, Yamashita further discloses:
column readout circuit amplifies the one pixel signal at the first amplification factor and the second amplification factor to output the first signal and the second signal (CDS circuitry 130 amplifies the signal at a high gain which is in turn output through output amplifier 150 and CDS circuitry 130 amplifies the signal at a low gain which is in turn output through output amplifier 150, par. 26, 62, and Figs. 4 and 5).
Regarding claim 21, Yamashita further discloses:
clip circuit limits the signal level of the output line in accordance with an amplification factor set to the column readout circuit (fix the electric voltage of the vertical output line V.sub.1 to VCLIP1 and the gain is high, and fix the electric voltage of the vertical output line V.sub.1 to VCLIP2 and the gain is low, par. 27-43 and 60-63, and Figs. 2, 3, and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. Pub. No. 20080036890).
Regarding claim 11, Yamashita discloses:
An imaging device comprising:
a plurality of pixels (plurality of pixels 101, 102, 103, par. 27-43 and 60-63, and Figs. 2, 3, and 7) each including a photoelectric converter that generates charge by photoelectric conversion (photodiode 104, par. 27-43 and 60-63, and Figs. 2, 3, and 7), a holding portion that holds charge transferred from the photoelectric converter (FD, par. 27-43 and 60-63, and Figs. 2, 3, and 7), and an output unit that outputs a pixel signal based on charge held by the holding portion (source follower transistor 108 that outputs a voltage based on a signal stored on the FD from the pixel, par. 27-43 and 60-63, and Figs. 2, 3, and 7);
an output line that is connected to the plurality of pixels and to which signals from the plurality of pixels are output (V.sub.1 where pixel signals are outputted to, par. 27-43 and 60-63, and Figs. 2, 3, and 7);

wherein the clip circuit limits a signal level of the output line to a first clip level in a first period in which the pixel signal is output (fix the electric voltage of the vertical output line V.sub.1 to VCLIP1, par. 27-43 and 60-63, and Figs. 2, 3, and 7) and a signal level of the output line to a second clip level that is different from the first clip level in a second period in which the pixel signal is output (fix the electric voltage of the vertical output line V.sub.1 to VCLIP2, par. 27-43 and 60-63, and Figs. 2, 3, and 7).
Note that the output of the pixel signals pass through an A/D converter 11 as seen in par. 66 and Fig. 8 and that Yamashita in cited par. 62 is concerned with gain, where Yamashita states that, “An example will be described in which the CDS circuitry 130 includes a signal amplifying function and adjusts the bias voltage in accordance with the gain. When the gain is high, the imaging conditions are determined as conditions under a low illuminance where blackening hardly occurs. The bias voltage to implement the clip operation as indicated by the curve 802 in FIG. 6 is set to do low noise setting. When the gain is low, the imaging conditions are determined as conditions under a high illuminance where blackening readily occurs. The bias voltage 
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, including specifically pointing out the supposed errors in the examiner's action, which would include stating why the noticed 
Note that combination results in the analog-to- digital conversion unit outputs a first signal obtained by performing analog-to-digital conversion on the one pixel signal at a first conversion gain and a second signal obtained by performing analog-to-digital conversion on the one pixel signal at a second conversion gain that is different from the first conversion gain, and wherein the clip circuit limits a signal level of the output line to a first clip level in a first period in which the pixel signal is converted by analog-to-digital conversion into the first signal and a signal level of the output line to a second clip level that is different from the first clip level in a second period in which the pixel signal is converted by analog- to-digital conversion into the second signal.
Regarding claim 12, Yamashita further discloses:
each of the plurality of pixels further includes a reset transistor that resets a potential of the holding portion (reset switches 107 (seen as a transistor) remove (reset) the electrical charges stored in the FDs in accordance with reset pulses .phi.RES.sub.1 to .phi.RES.sub.n, par. 27-43 and 60-63, and Figs. 2, 3, and 7), and
wherein a signal level of a control signal for controlling the reset transistor to be an off-state is the same for the first period and the second period (.phi.RES.sub.n is in the same L state during both periods when VCLIP is at VCLIP1 and at VCLIP2, par. 27-43 and 60-63, and Figs. 2, 3, and 7).

It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, including specifically pointing out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 17, see the rejection of claim 11 and note that Yamashita further discloses:

Regarding claim 18, see the rejection of claim 11, and note that Yamashita is silent with regards to the apparatus being a movable object and a distance information acquisition unit that acquires distance information on a distance to an object, from a parallax image based on signals from the imaging device; and a control unit that controls the movable object based on the distance information.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a parallax distance sensor, in an apparatus with a movable lens, to acquire a distance to an object, and using a controller to move the movable lens based on the acquired distance.  This is advantageous in that an acquired image can be acquired in focus with the movable lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus being a movable object and a distance information acquisition unit that acquires distance information on a distance to an object, from a parallax image based on signals from the imaging device; and a control unit that controls the movable object based on the distance information.
.

Allowable Subject Matter
Claims 3-10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, no prior art could be located that teaches or fairly suggests the first amplification factor is larger than the second amplification factor, and wherein a range of a signal level of the output line limited by the first clip level is narrower than a range of a signal level of the output line limited by the second clip level, in combination with the rest of the limitations of the claim.
	Regarding claim 4, no prior art could be located that teaches or fairly suggests in response to a noise signal output from the pixel, the column readout circuit further outputs a third signal amplified at the first amplification factor and a fourth signal amplified at the second amplification factor, and wherein the clip circuit limits a signal level of the output line to the first clip level in a third period in which the noise signal is amplified at the first amplification factor and limits a signal level of the output line to the second clip level in a fourth period in which the noise signal is amplified at the second amplification factor, in combination with the rest of the limitations of the claim.

Regarding claim 10, no prior art could be located that teaches or fairly suggests column readout circuit includes an amplifier, a first capacitor connected between an input node and an output node of the amplifier via a first switch, a second capacitor connected between the input node and the output node via a second switch, a third switch connected between the input node and the output node, a third capacitor connected between the output line and the input node via a fourth switch, a fourth capacitor connected between the output line and the input node via a fifth switch, and a sixth switch connected between a first electrode and a second electrode of the fourth capacitor, in combination with the rest of the limitations of the claim.
Regarding claim 13, no prior art could be located that teaches or fairly suggests first conversion gain is larger than the second conversion gain, and wherein a range of a signal level of the output line limited by the first clip level is narrower than a range of a signal level of the output line limited by the second clip level, in combination with the rest of the limitations of the claim.
Regarding claim 14, no prior art could be located that teaches or fairly suggests in response to a noise signal output from the pixel, the analog-to-digital conversion unit outputs a third signal obtained by performing analog-to-digital conversion at the first conversion gain and a fourth signal obtained by performing analog- to-digital conversion at second conversion gain, and wherein the clip circuit limits a signal level of the output line to the first clip level in a third period in which the noise signal is converted by performing analog-to- digital conversion into the third signal and a signal level of the output line to the second clip level in a fourth period in which the noise signal is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697